Citation Nr: 1117416	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  08-35 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for trigeminal neuralgia, to include consideration pursuant to 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to August 1951.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for trigeminal neuralgia.  The Board remanded this claim for additional development in December 2010.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In a December 2010 communication, the Veteran withdrew his appeal concerning entitlement to service connection for trigeminal neuralgia, to include consideration pursuant to 38 U.S.C.A. § 1151.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection service connection for trigeminal neuralgia, to include consideration pursuant to 38 U.S.C.A. § 1151, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).   


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2010).  

In October 2008, the Veteran submitted a substantive appeal perfecting his appeal as to the issue of entitlement to service connection for trigeminal neuralgia, to include consideration pursuant to 38 U.S.C.A. § 1151, as identified in the September 2008 statement of the case.  

In a December 2010 written communication, the Veteran stated that he wished to have his pending claim before the Board withdrawn.  The Veteran's written statement indicating his intention to withdraw the appeal as to this issue satisfies the requirements for the withdrawal of a substantive appeal.  

As the appellant has withdrawn his appeal as to the issue of entitlement to service connection for trigeminal neuralgia, to include consideration pursuant to 38 U.S.C.A. § 1151, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review this issue.  

Accordingly, the issue of entitlement to service connection for trigeminal neuralgia, to include consideration pursuant to 38 U.S.C.A. § 1151, is dismissed.  


ORDER

The appeal concerning the issue of entitlement to service connection for trigeminal neuralgia, to include consideration pursuant to 38 U.S.C.A. § 1151, is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


